DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021, has been entered.

Election/Restrictions
Newly submitted claims 15-19 are directed to the process of claim 9, which was withdrawn based on Applicants’ election without traverse of claims 1-8 in the submission of February 3, 2020.  Since the newly submitted claims are directed to a non-elected invention, claims 15-19 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 2, 4-8, and 14, claim 1 recites a kit comprising a wipe, a formulation impregnated into said wipe or present in a container, and instructions for applying the formulation to a headlight surface in a single step using only said wipe impregnated with the formulation and letting the formulation dry to restore transparency to the headlight surface.  Applicants’ specification as originally filed does not recite letting the formulation dry to restore transparency to the headlight surface.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 1, 2, 4-8, and 14, claim 1 recites a kit comprising a wipe, a formulation impregnated into said wipe or present in a container, and instructions for applying the formulation to a headlight surface in a single step using only said wipe impregnated with the formulation and letting the formulation dry to restore transparency to the headlight surface.  Since the claim recites that the formulation is impregnated into the wipe or present in a container, it is unclear how the single step would only use the wipe impregnated with the formulation and letting the formulation dry, as there is no recited alternative for a single step when the formulation is present in a container as claimed.
Additionally, it is unclear what the claimed single step entails, such as what is considered the beginning and end of the single step.
Regarding claim 6, the claim recites that the formulation is impregnated into the wipe and further comprising an envelope containing the wipe.  Based on Applicants’ specification at paragraph 0037, the envelope containing the wipe must be opened before rubbing the wipe on the headlight surface, which appears to comprise two steps.  However, claim 1 recites applying the formulation in a single step. It is unclear if claim 6 is consistent with claim 1.
Regarding claims 7 and 8, the claims recite that the formulation is in the container and further comprises an aerosol propellant.  Claim 1 recites instructions for applying the formulation to a headlight surface in a single step using only said wipe impregnated with the formulation and letting the formulation dry to restore transparency to the headlight surface.  However, although Applicants’ specification recites applying the formulation directly to the headlight surface, when used in conjunction with a wipe, it requires spray application onto the wipe prior to application 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Unithane PC-385 NFX” to Union Specialties, Inc. (herein referred to as “Union”) in view of US Pub. No. 2017/0198150 to Endle and “Rain-X Original Glass Water Repellent” to ITW Global Brands 2015 (herein referred to as “Rain-X”), as evidenced by “Rain-X Original Glass Water Repellent” to ITW Global Brands 2020 (herein referred to as “Rain-X 2020”).
Regarding claims 1, 2 and 5-8, Union teaches that UNITHANE PC-385 NFX is a self-crosslinking anionic NMP free and APEO free dispersion of aliphatic polycarbonate based urethane in water using a co-solvent of dipropylene glycol dimethyl ether (Union, page 1).  Union teaches that the dispersions are designed for industrial coating applications requiring good 
Union does not appear to teach the claimed use in headlight restoration, in combination with a wipe or container.  
Endle teaches one-part, shelf-stable polyurethane aerosol compositions, wherein the compositions are sprayed on a substrate and dried to provide polyurethane films which display improved moisture resistance, optical clarity, and weatherability (Endle, Abstract).  Endle teaches that the compositions generally include an aqueous polyurethane dispersion, and optionally a propellant and one or more additives (Id.).  Endle teaches that the polyurethane is prepared from a polycarbonate diol (Id., paragraph 0042) and advantageously an aliphatic isocyanates, to provide better light stability than aromatic compounds (Id., paragraph 0049).  Endle teaches that the polymer is dispersed in water to obtain an aqueous composition having a suitable viscosity that enables proper spraying and film formation on the substrate (Id., paragraph 0075).  Endle teaches that additional solvents can be added to the isocyanate-containing prepolymer, wherein the solvent is added to the aqueous medium (Id., paragraph 0077).  Endle teaches that various polyurethane dispersion additives can be added to the polyurethane aerosol compositions, such as a defoaming agent and biocides (Id., paragraphs 0078-0083).  Endle teaches that the polyurethane aerosol composition and propellant can be charged in a hermetically sealed container (Id., paragraph 0087).  Endle teaches that the dispersions can be spray coated on a variety of substrates to form high gloss, water and solvent resistant, tough, scratch resistant, thermal and light stable, non-yellowing films, which are optically transparent (Id., paragraphs 0094-0095).  Endle teaches that the coatings can be applied to vehicle body parts such as automobile surfaces, polymeric material and surfaces (Id.).  Therefore, Endle establishes 
Additionally, Rain-X discloses a treatment applicable to automobiles to improve visibility (Rain-X, page 1).  As shown in the picture, the treatment is available in a spray bottle. Alternatively, as recited under “product features,” the treatment is available as wipes, which are individually sealed for on-the-go convenience (Id., page 1).  Note that the wipes are shown in the pictures on the right, wherein the webpage and packaging is identical to the current webpage indicated as Rain-X 2020.  As shown in the enlarged picture, the wipes pictured on the right are pre-moistened wipes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the aqueous aliphatic polycarbonate based urethane dispersion of Union, wherein the dispersion is used on automobile surfaces to provide improved optical clarity, and provided in a sealed container, as taught by Endle, or alternatively as a product including wipes pre-moistened with the treatment and individually sealed, as taught by Rain-X, motivated by the desire of using the aqueous aliphatic polycarbonate based urethane dispersion in applications known in the art to be predictably suitable for such urethane dispersions, wherein the dispersions are provided in manners known in the art to provide on-the-go convenience.  Note that when the wipes are indicated as individually sealed, the wipe would be contained in an envelope.
Regarding the claimed instructions, the prior art combination establishes a substantially similar formulation and kit which is used for a substantially similar purpose.  It is well-known that commercial embodiments will typically include instructions for application, 
Regarding claim 2, the co-solvent of the prior art combination is dipropylene glycol dimethyl ether, which is an organic solvent.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Union in view of Endle and Rain-X, as applied to claims 1, 2 and 5-8 above, and further in view of US Pub. No. 2012/0259063 to Gertzmann.
Regarding claims 4 and 14, the prior art combination does not appear to teach the inclusion of an alcohol, and a ratio of organic to water.  However, Gertzmann teaches polymer mixtures in the coating of decorative films and decorative surfaces (Gertzmann, Abstract).  Gertzmann teaches that the polymer mixture is an aqueous polymer mixture containing at least one aqueous polyurethane dispersion and a cosolvent, such as dipropylene glycol dimethyl ether (Id., paragraphs 0008, 0016-0019).  Gertzmann teaches that the polymer mixture contains preferably 0 to 75 wt%, most particularly preferably from 5 wt.% to 65 wt.% diluent, wherein the diluent is water and/or low molecular weight alcohols, such as ethanol, propanol and isopropanol, in variable proportions by weight (Id., paragraph 0058).  Gertzmann teaches that the polymer mixture can be applied on various surfaces such as plastics material including polycarbonate, and as a coating for vehicles, and can be applied in the known manners, such as by spraying (Id., paragraphs 0076, 0078, 0080).  


Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER Y CHOI/            Primary Examiner, Art Unit 1786